Order modified so as to provide that the motion to confirm the referee’s report is denied, and the resale directed, upon condition that respondent pay the expenses of the sale amounting to $253, and execute, and file an undertaking, approved by a justice of the Supreme Court, conditioned that upon the resale the premises shall bring a sum exceeding $10,000, and that he pay to appellant $10 costs and disbursements of this appeal within thirty days. In the event of his failure to comply with the terms of the order as modified, the order is reversed and the motion to confirm the sale granted. No opinion. Blaekmar, P. J., Mills, Rich, Putnam and Jaycox, JJ., concur. Settle order on notice.